Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
	Claims 78-100 are pending and are currently under examination. 

Information Disclosure Statement
	The submission of the Information Disclosure Statement on 04/23/2021 is in compliance with 37 CFR 1.97.  The information disclosure statement has been considered by the examiner and signed copies have been placed in the file.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 78-80 and 82-100 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by De Vlaam et al. (US Patent No. 10,900,041).
The claims are drawn to an oligomeric compound comprising a modified oligonucleotide consisting of 12 to 30 linked nucleosides, wherein the nucleobase sequence of the modified oligonucleotide is at least 80%, complementary to an equal-length portion within nucleobase 282118 and nucleobase 2823 10 of SEQ ID NO: 1, wherein the modified oligonucleotide comprises at least one modification selected from a modified sugar moiety and a modified internucleoside, wherein the nucleobase sequence of the modified oligonucleotide comprises any one of SEQ ID NOs: 7 to 42, and drawn to a method of modulating splicing of an APP transcript in a cell, a method of modulating splicing of an APP transcript in a cell comprising contacting the cell with a oligomeric compound as claimed and wherein the administering prevents or delays the onset of Alzheimer's disease in the animal.
De Vlaam et al. teach the invention provides an antisense oligonucleotide (AON) capable of preventing or reducing exon 17 inclusion into a human APP mRNA, when said mRNA is produced by splicing from an APP transcript in a human cell; Preferred AONs are oligoribonucleotides, and ideally these have internucleoside linkages which are chemically modified (preferably with phosphorothioate-linkages).  Modification of the ribose sugar is also useful e.g. with a 2'-O-alkyl modification (ideally 2'-O-methyl) (see column 3).
De Vlaam et al. teach an oligonucleotide 22 nucleotides in length comprising instantly claimed SEQ ID No. 9 which is within the region as in claims 78 and 79:

QY SEQ 9          1 CTGCAAAGAACACCTTGA 18
                    |:||||||||||||::||
Db SEQ 9          3 CUGCAAAGAACACCUUGA 20

	De Vlaam et al. teach the oligonucleotide is a LNA or a morpholino and can be in a pharmaceutical compositi9ons (see columns 15-21).  De Vlaam et al. teach methods of preventing or reducing exon 17 exclusion using the claim oligonucleotide (see claims) and teach ONs can be formulated in pharmaceutical compositions for preventing or reducing exon 17 inclusion into a mammalian, preferably human APP mRNA.  Thus they can be used for treating or preventing Amyloid beta (A.beta.) associated diseases such as CAA (Cerebral Amyloid Angiopathy) and Alzheimer's disease (see column 3). 	
	Thus De Vlaam et al. anticipates the instant claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 78-100 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Vlaam et al. (US Patent No. 10,900,041) and Hua, Yimin, et al. ("Enhancement of SMN2 exon 7 inclusion by antisense oligonucleotides targeting the exon." PLoS biology 5.4 (2007).
De Vlaam et al. is relied upon as above.
De Vlaam et al. further teach in Figure 5 the target sequence of exon 17 of the human APP and teach designing antisense oligonucleotides around SEQ ID No. 9 moving upstream or downstream of the target region were capable of preventing exon 17 from being included in the mature mRNA (see columns 7 and 8).
It was well known in the art how to identify a target region, such as an exon, and design oligonucleotides that walk along an exon to find position dependent effects of antisense binding sites as taught by Hua et al. (see pages 0729-0732). It would have been obvious to one of ordinary skill in the art to make an oligonucleotide consisting of SEQ ID No. 9 to use in methods of exon 17 skipping and one of skill in the art would have wanted to try and find the most optimal oligonucleotide for this method. 
prima facie obvious to one of ordinary skill in the art at the time the invention was filed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 100 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of modulating splicing of APP transcript and reducing inclusion of exon 17 in the APP transcript using the claimed oligomeric compound, does not reasonably provide enablement for methods to prevent or delay the onset of Alzheimer’s disease The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The following factors have been considered in the analysis of enablement: (1) the breadth of the claims, (2) the nature of the invention, (3) the state of the prior art, (4) the level of one of ordinary skill, (5) the level of predictability in the art, (6) the amount of direction provided by the inventor, (7) the existence of working examples, (8) the 
The nature of the invention relies upon methods to prevent or delays the onset of Alzheimer's disease in the animal by administering the claimed oligomeric composition.
Whether the specification would have been enabling as of the filing date involves consideration of the nature of the invention, the state of the prior art, and the level of skill in the art.  The state of the prior art is what one skilled in the art would have known, at the time the application was filed, about the subject matter to which the claimed invention pertains.  The relative skill of those in the art refers to the skill of those in the art in relation to the subject matter to which the claimed invention pertains at the time the application was filed. See MPEP § 2164.05(b). The state of the prior art provides evidence for the degree of predictability in the art and is related to the amount of direction or guidance needed in the specification as filed to meet the enablement requirement. The state of the prior art is also related to the need for working examples in the specification.
A thorough review of the patent and non-patent literature teach Alzheimer’s disease is responsible for 60-70% of dementia cases and is caused by aggregates of secreted amyloid beta peptides and further teach methods of modulating splicing of the APP transcript to reduce expression of said amyloid beta in a cell (see De Vlaam et al. US Patent No. 10,900,041 discussed above). The prior art does not teach modulating splicing of the APP transcript to reduce expression of said amyloid beta in a cell wherein this prevents or delays onset of Alzheimer’s disease as instantly claimed.

Because the state of the prior art does not provide evidence of the degree of predictability that administering the claimed oligomeric composition would prevent or delay onset of Alzheimer’s disease.
“The “predictability or lack thereof” in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art. Accordingly, what is known in the art provides evidence as to the question of predictability.” (MPEP 2164.03). 
The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification.  In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to 
	The working embodiment in the instant application describes in vivo exon 17 skipping in mice using the claimed oligomeric composition.  The working embodiment in the instant application does not include experiments demonstrating administration of the claimed oligomeric compositions prevent or delays onset of Alzheimer’s disease. While the MPEP 2164.02 states the specification need not contain an example if the invention is otherwise disclosed in such manner that one skilled in the art will be able to practice it without an undue amount of experimentation. In re Borkowski, 422 F.2d 904, 908, 164 USPQ 642, 645 (CCPA 1970), the lack of a working example, however, is a factor to be considered, especially in a case involving an unpredictable and undeveloped art.  
Without further guidance, one of skill in the art would have to practice a substantial amount of trial and error experimentation, an amount considered undue and not routine, to practice the instantly claimed invention.

Conclusion
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG at (571)272-3111.  The examiner can normally be reached Monday thru Friday between M-F 8:00am-4:30pm.

Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

								
										




/Kimberly Chong/								
Primary Examiner 							
Art Unit 1635